Case 6:19-cv-00120-JDK-KNM Document 3 Filed 04/03/19 Page 1 of 2 PageID #: 16



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

DARRYL WADE VICTORIAN                              §

VS.                                                §                  CIVIL ACTION NO. 6:19cv120

DIRECTOR, TDCJ-CID                                 §

                                      ORDER OF TRANSFER

       Petitioner Darryl Victorian, an inmate confined within the Texas prison system, proceeding

pro se, filed this federal habeas corpus petition under section 2254. The Plaintiff is complaining

about a parole revocation proceeding that occurred in Harris County, Texas. 28 U.S.C. § 1391(b)

reads as follows:

       A civil action wherein diversity is not founded solely on diversity of citizenship may,
       except as otherwise provided by law, be brought only in (1) a judicial district where any
       defendant resides, if all defendants reside in the same state, (2) a judicial district in which
       a substantial portion of the events or omissions giving rise to the claim occurred, or a
       substantial portion of the property that is the subject of the action is situated, or (3) a judicial
       district in which any defendant may be found, if there is no district wherein the action may
       otherwise be brought.

The present cause of action arose in Harris County, Texas, which is in the Southern District of

Texas, Houston Division. 28 U.S.C. § 124(b)(2). Venue is proper there.

       28 U.S.C. § 1404(a) provides that: “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought.” “Under the transfer statute, a district court may transfer a case

upon a motion or sua sponte. 28 U.S.C. § 1404 and § 1406. The district court has broad discretion

in deciding whether to order a transfer.” Caldwell v. Palmetto State Savings Bank of South

Carolina, 811 F.2d 916, 919 (5th Cir. 1987). See Mills v. Beech Aircraft Corp., 886 F.2d 758, 761



                                                    1
Case 6:19-cv-00120-JDK-KNM Document 3 Filed 04/03/19 Page 2 of 2 PageID #: 17



(5th Cir. 1989). In the present case, a transfer to the Southern District of Texas, Houston Division,

is the appropriate method of handling this lawsuit. Accordingly, it is

       ORDERED that the Petitioner’s case is TRANSFERRED to the Southern District of

Texas, Houston Division. 28 U.S.C. § 1404(a).



        So ORDERED and SIGNED this 3rd day of April, 2019.




                                                 2
